DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23 and 28-32 ,35, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,401,050, hereinafter referred to as Pat’050. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 20 of the instant application, claim 1 of Pat’050 teaches a chilled beam, comprising:
a fin structure comprising an arcuate shape, wherein the fin structure is configured to receive air from an air duct (see lines 4-7 of claim 1 of Pat’050); and
a vent disposed in the fin structure, wherein the vent is configured to direct the air out of the fin structure, and wherein the arcuate shape of the fin structure is configured to guide the air discharged from the vent to flow laterally outward relative to the chilled beam (see line 8-20 of claim 1 of Pat’050).
Regarding claim 21 of the instant application, claim 1 of Pat’050 teaches the chilled beam of claim 20, wherein the fin structure comprises a first fin and a second fin, wherein the first fin and the second fin extend along a length of the chilled beam, and wherein the first fin and the second fin each comprise the arcuate shape (see lines 8-20 of claim 1 of Pat’050).
Regarding claim 22 of the instant application, claim 1 of Pat’050 teaches the chilled beam of claim 21, wherein the first fin and the second fin are symmetrical about the length of the chilled beam (see lines 4-7 of claim 1 of Pat’050).
Regarding claim 23 of the instant application, claim 1 of Pat’050 teaches the chilled beam of claim 21, wherein the vent is a first vent disposed in the first fin, and the chilled beam comprises a second vent disposed in the second fin (see lines 8-18 of claim 1 of Pat’050).
Regarding claim 28 of the instant application, claim 1 of Pat’050 teaches the chilled beam of claim 20, comprising:
one or more direct light sources disposed at a bottom portion of the fin structure; and one or more indirect light sources disposed at a top portion of the fin structure (see lines 21-22 of claim 1 of Pat’050). 
Regarding claim 29 of the instant application, claim 1 of Pat’050 teaches a chilled beam, comprising:
a duct interface configured to couple to an air duct and direct air from the air duct into the chilled beam (see lines 2-3 of claim 1 of Pat’050);
a fin structure comprising an arcuate shape (see line 4 of Pat’050); and
a vent disposed in the fin structure, wherein the vent is configured to receive air from the air duct and direct the air out of the chilled beam, and wherein the arcuate shape of the fin structure is configured to guide the air discharged from the vent laterally outward, instead of downward, relative to the chilled beam (see lines 5-15 of claim 1 of Pat’050).
Regarding claim 30 of the instant application, claim 1 of Pat’050 the chilled beam of claim 29, wherein the fin structure comprises a first fin and a second fin, the first fin and the second fin extend along a length of the chilled beam, the first fin and the second fin each comprise the arcuate shape, the first fin extends in a first lateral direction relative to the air duct, and the second fin extends in a second lateral direction, opposite the first lateral direction, relative to the air duct (see lines 5-15 of claim 1 of Pat’050).
Regarding claim 31 of the instant application, claim 1 of Pat’050 teaches the chilled beam of claim 30, wherein the vent is a first vent disposed in the first fin, and the chilled beam comprises a second vent disposed in the second fin (see lines 5-15 of claim 1 of Pat’050).
Regarding claim 32 of the instant application, claim 1 of Pat’050 teaches the chilled beam of claim 29, comprising one or more heat exchanger coils disposed therein and configured to remove heat from the air received via the air duct (see lines 19-20 of claim 1 of Pat’050).
Regarding claim 35 of the instant application, claim 1 of a chilled beam, comprising:
a duct interface configured to receive an air flow and direct the air flow into the chilled beam (see lines 2-3 of claim 1 of Pat’050);
a fin structure comprising an arcuate shape (see line 4 of claim 1 of Pat’050); and
a vent disposed in the fin structure, wherein the vent is configured to discharge the air flow from the chilled beam, wherein the arcuate shape of the fin structure curves upwardly, relative to vertical direction, and away from the vent, and wherein the fin structure is configured to guide the air flow discharged via the vent along the arcuate shape of the fin structure in a lateral direction.
Regarding claim 36 of the instant application, claim 1 of Pat’050 teaches the chilled beam of claim 35, wherein the fin structure comprises a plurality of fins, each fin of the plurality of fins extends along a length of the chilled beam, each fin of the plurality of fins comprises the arcuate shape (see lines 4-7 of claim 1 of Pat’050).
Regarding claim 37 of the instant application, claim 1 of Pat’050 teaches the chilled beam of claim 36, wherein the plurality of fins comprises a first fin and a second fin, and the first fin and the second fin are symmetrical about the length of the chilled beam (see lines 4-18 of claim 1 of Pat’050).
Allowable Subject Matter
Claims 24-27, 33-34, and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 recites, inter alia, wherein the first support and the second support are configured to be attached to a support structure and suspend the chilled beam from the support structure.
Claim 25 recites, inter alia, comprising one or more heat exchanger coils disposed therein, wherein the one or more heat exchanger coils are disposed
downstream of the air duct and upstream of the vent relative to a flow direction of the air through the chilled beam, and wherein the one or more heat exchanger coils are configured to circulate a fluid therethrough and remove heat from the air received via the air duct.
	Claims 26 and 27 are objected to based on dependency on an objected base claim.
	Claim 33 recites, inter alia, comprising a heat source disposed
adjacent to the one or more heat exchanger coils, wherein the heat source is configured to reduce formation of condensation on the one or more heat exchanger coils.
	Claim 34 is objected to based on dependency on objected to claim 33.
Claim 38 recites, inter alia, one or more heat exchanger coils disposed therein and configured to circulate a fluid therethrough; 
at least one fluid inlet fluidly coupled to the one or more heat exchanger coils, wherein the at least one fluid inlet is configured to direct the fluid into the chilled beam and the one or more heat exchanger coils; and at least one fluid outlet fluidly coupled to the one or more heat exchanger coils, wherein the at least one fluid outlet is configured to direct the fluid out of the one or more heat exchanger coils and the chilled beam.
Claim 39 is objected to based on dependency on objected to claim 38. (new) The chilled beam of claim 38, wherein: the fluid comprises a chilled fluid, and the one or more heat exchanger coils are configured to remove heat from the air received via the duct interface; the fluid comprises a heated fluid, and the one or more heat exchanger coils are configured to reduce formation of condensation on the one or more heat exchanger coils; or both.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livchak et al. (US 2013/0291735 A1) teaches a device for a chilled beam comprising a duct interface, fin structure, and vent.
 Kennedy (US 2,564,334) teach a vent disposed in a fin structure for directing air from the air duct through the fin structure.
Stroobants (8,347,950 B2) teaches a heat exchange system comprising an air humidifying unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875   

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875